Dibell, J.
Action to recover damages for the failure to deliver hay sold by the defendants to the plaintiff. There was a verdict for the defem dants. The court granted plaintiff’s motion for judgment notwithstanding the verdict in the sum of $425, and interest. The defendants appeal.
On August 31, 1917, the plaintiff and the defendants signed the following memorandum:
“Aug. 31, 1917. We hereby sold our upland hay at the rate of $14.00 per ton, to be laid on Raymond Station track between the 10th and 30th of Sept., 1917. Amount of hay consists of between 100 and 125 ton. We hereby receive as a deposit of $50 the same day. We hereby sign our signature on said payment.
Julius Henslin,
J. A. Finkelstein. Wm. Buckholz.”
The defendants claim that the agreement was that they were to have $14 per ton for the hay, which they were then making, and if the market price was higher at the time of delivery they were to have the advance. The market price was $4.25 per ton higher at the time fixed for delivery, and they refused to deliver at $14; hence this suit for $425. Their further claim is that after the agreement was reached the plaintiff wrote the memorandum quoted and fraudulently stated to them that it contained the agreement made, and that they in reliance thereon signed it without reading. The testimony is in conflict. The jury chose to find that the real agreement was as the defendants claim, that the plaintiff fraudulently represented that the memorandum embodied it, and that they signed in reliance upon his representation. The jury’s finding is final.
A party fraudulently induced to execute a written agreement upon the false and fraudulent representation that it expresses the agreement made can defend against its enforcement by the other contracting party though he was negligent in signing it. National Cash Register Co. v. Merrigan, 148 Minn. 270,181 N. W. 585; Providence Jewelry Co. v. Crowe, 108 Minn. 84, 121 N. W. 415; Providence Jewelry Co. v. Crowe, 113 Minn. 209, 129 N. W. 224; Shrimpton v. *388Philbrick, 53 Minn. 366, 55 N. W. 551. With the law so the case was for the jury and there should not have been judgment notwithstanding the verdict.
Order reversed.